DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/2021 and 2/16/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21, and thus depending claims 22-30, recites the limitation “wherein the access ring comprises N access points in each of the respective N access network devices”. First, the original disclosure and the claims do not clearly define what the in each of the respective N access network devices”, it seems each access network device has “N access points”. The original disclosure does not expressly disclose “the access ring comprises N access points in each of the respective N access network devices”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, and thus depending claims 22-30, recites the limitation “wherein the access ring comprises N access points in each of the respective N access network devices”. It is not clear what the “access network device” is. Does the phase “N access points in each of the respective N access network devices” means that each of the respective N access network devices has “N access points”?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14, 15, 19- 21 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2005/0031348) in view of Blumenthal et al (US 2015/0365177) and Hinderthuer (US 2009/0154930) and Eichenbaum (US 6,252,719) and Mizusawa (JP 10-65651. English translation was provided by Applicant with IDS submitted on 5/20/2021).

1). With regard to claim 5, Choi et al discloses an optical system of a convergence point the device (in the CO of Figure 1, or the top part of Figures 2 and 6) in an access ring (Figures 1, 2 and 6 etc.) comprising: 

    PNG
    media_image1.png
    626
    1039
    media_image1.png
    Greyscale

				Figure O1
N optical modules (Figures 1, 2, and 6, N sets of transmitter/receiver, coupler and corresponding add/drop ports of the Mux/Demux in the central office. Also refer to Figure O1 above, the N optical modules. TX/RX and coupler and add/drop ports associated with the WDM MUX/DEMUX in Figures 2 and 6) comprising a first optical module (Figure O1 above, First Optical Module for RN1. Also Figures 2 and 6, one set of TX/RX and coupler associated with the WDM MUX/DEMUX), a second optical module (Figure O1 above, 2nd Optical Module for RN2. Also Figures 2 and 6, another set of TX/RX and coupler associated with the WDM MUX/DEMUX), and a third optical module (Figure O1 above, 3rd Optical Module for RN3. Also Figures 2 and 6, still another set of TX/RX and coupler associated with the WDM MUX/DEMUX), wherein an Nth optical module of the N optical modules comprises an Nth optical receiver (RX1 or RX2; or Figure O1 above, the RX1 or RX2 in the Nth optical module) and an Nth optical transmitter (TX, e.g., the transmitter that sends signals in wavelength n), wherein N is 
a first multiplexer/demultiplexer (e.g., the Mux1 (or Mux2) and the associated add/drop port for 2 of the Mux in Figure 1, or WDM Mux/Demux and add/drop port for 2 in Figures 2 and 3) coupled to the first optical module and to third optical module (Mux1, or Mux2, is coupled to the first optical module and to third optical module) and configured to: 
1, 2 … n); 
separate a second optical signal (2, which is sent to the second optical module as shown in Figure O1 above) and a third optical signal (e.g., 3, which is sent to the third optical module as shown in Figure 1, or Figure O1 above) from the first optical signal, wherein the second optical signal has a first wavelength (wavelength 2) and the third optical signal (e.g., wavelength 3) has a second wavelength (e.g., wavelength 3); 
transfer the second optical signal (wavelength 2) to a first optical receiver (e.g., the 2 is sent to a RX1 in the second optical module); and 
transfer the third optical signal (wavelength 2) to the third optical module (e.g., the third optical module for 3, refer Figure O1 above); 
the first optical receiver (the receiver RX1 for the 2; Figures 1, 2 and 6) coupled to the first multiplexer/demultiplexer and configured to: 
receive the second optical signal (wavelength 2), wherein an operating wavelength of the first optical receiver is the first wavelength (wavelength 2); and 
convert the second optical signal into a first electrical signal (the RX converts the optical signal into electrical signal, [0018] etc.); and 
a first optical transmitter (e.g., TX1 in the second optical module, Figure O1 above) operating at a third wavelength (wavelength 2), wherein the first optical transmitter is configured to transmit a fourth optical signal (carried on wavelength 2) comprising the third wavelength (wavelength 2). 

Regarding the line board and signal processor, first, as discussed above, Choi et al discloses that a processor can be installed in the module. Although Figure 4 of Choi et al is for a redundant media converter, it is obvious to one skilled in the art that the similar processing circuitries can be used for the general media converter in the CO since both are media converters that perform that O/E and E/O conversions. Second, Blumenthal et al discloses an optical network module, which comprises a signal processor (e.g., 4/5/25 in Figure 4; or the ASIC 30 in Figures 5 and 6) coupled to optical transmitter/receiver (TOSA/ROSA), the signal processor processes the first electrical signal (the electrical signal from the ROSA) into at least two first electrical signals (Figure 4, the outputs from the FPGA. Or, the outputs from the ASIC 30. Note: it is a common convention that a slash “/” over a line is used to denote parallel buses; that is, multiple data signals are input/output to/from the FPGA or ASIC, and also called 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a processor and other processing circuitry and line board/card etc. as taught by Blumenthal et al and Hinderthuer to the system/method of Choi et al so that the received signal and the signal to be transmitted can be properly processed, and a desired modulation format/protocol is used and the processed electrical signals are sent to the transmitter, and the electrical signals from the optical receiver can be properly processed and electrically demultiplexed (into low speed signals), and data signal can be properly decoded.
Regarding the multiplexer/demultiplexer separating optical signals, first, as disclosed by Choi et al, the multiplexer/demultiplexer can be a WDM thin filter, it is common that a filter can reflect one band of wavelengths and transmit/pass another 1, 2, 3 from fiber 18) and to third optical module (32/26/26’) and configured to: receive a first optical signal (combination of 1, 2 from multiplexer/demultiplexe 12) from the first optical module (12/28/22/22’); separate a second optical signal (2) and a third optical signal (3) from the first optical signal, wherein the second optical signal has a first wavelength (2) and the third optical signal has a second wavelength (3); transfer the second optical signal to a first optical receiver (24; column 3 lines 58-65 etc.); and transfer the third optical signal (3) to the third optical module (32/26/26’); the first optical receiver (24) coupled to the first multiplexer/demultiplexer (14) and configured to: receive the second optical signal (2), wherein an operating wavelength of the first optical receiver is the first wavelength (2); and convert the second optical signal into a first electrical signal (detector 24 performs O/E conversion); Eichenbaum also teaches a first optical transmitter (24’) operates at a third wavelength (2), wherein the first optical transmitter is configured to transmit a fourth optical signal (carried on 2) comprising the third wavelength. That is, the combination of Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al teaches/suggests a convergence point as shown in follow Figure O2:

    PNG
    media_image2.png
    450
    797
    media_image2.png
    Greyscale

					Figure O2

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the multiplexing/demultiplexing arrangement as taught by Eichenbaum to the system/method of Choi et al and Blumenthal et al and Hinderthuer so that a simple structure multiplexer/demultiplexer having thin film filter can be cascaded in a convergence point for conveniently separating/combining signals with different wavelengths.
Regarding the transmitted wavelength and received wavelength are different in one optical module, it is common in the art to use different wavelengths for transmission and receiving. E.g., Mizusawa et al discloses an access ring system (Figure 20 etc.), which comprises a convergence point (231) and N access points (211, 212, 213 and 214); as shown in Figures 7 and 8 etc., there are a plurality of multiplexer/demutiplexer 1a – 4a), and receivers (for wavelengths 1 – 4), that is, the wavelength of an optical transmitter is a different wavelength than a wavelength of a corresponding optical receiver. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the wavelength arrangement as taught by Mizusawa et al to the system/method of Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum so that different wavelengths can be assigned to a transmitter and a receiver, and interference between different signals can be reduced, and the system/method is more flexible.
2). With regard to claim 14, Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al disclose all of the subject matter as applied to claim 5 above. And the combination of Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al further discloses wherein signal transmission of at least one of the first optical signal, the second optical signal, the third optical signal, or the fourth optical signal is a pulse-amplitude modulation (PAM) signal (Hinderthuer: the PAM is used in the ring network, [0033] and [0145] etc.).
3). With regard to claim 15, Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al disclose all of the subject matter as applied to claim 5 above. And the combination of Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al further discloses wherein the first optical receiver is a receiver optical subassembly (ROSA) (Blumenthal et al and Hinderthuer discloses the ROSA). 

combine at least two second electrical signals (as discussed in claim 5 rejection, the processor receives multiple (parallel data) electrical signals) into the second electrical signal (the signal sent to the TOSA); and 
send the second electrical signal to the first optical transmitter, wherein the first optical transmitter is a transmitter optical subassembly (TOSA) (Blumenthal et al and Hinderthuer discloses that a TOSA is used as an optical transmitter). 
5). With regard to claim 20, Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al disclose all of the subject matter as applied to claims 5 and 19 above. And the combination of Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al further discloses the optical system of claim 19, further comprising a laser diode driver (DRV) (e.g., Hinderthuer: LD 26 coupled to the FPGA (ADM)) coupled to the signal processor and configured to drive the first optical transmitter. 
6). With regard to claim 21, Choi et al discloses an access ring network system (Figures 1, 2 and 6 etc.), comprising: 

N access network devices (RN1 to RNn, Figures 1, 2 and 6, also Figure O1 above) coupled to the convergence network device, wherein the access ring comprises N access points (ADD/DROP and TX/RX in each access network device RN) in each of the respective N access network devices, wherein operating wavelengths of optical transmitters comprised in the N access points are different (1 to n, Figures 1, 2 and 6), and wherein the convergence network device comprises an optical system comprising: 
N optical modules (Figures 1, 2, and 6, N sets of transmitter/receiver, coupler and corresponding add/drop ports of the Mux/Demux in the central office. Also refer to Figure O1 above, the N optical modules. TX/RX and coupler and add/drop ports associated with the WDM MUX/DEMUX in Figures 2 and 6) comprising a first optical module (Figure O1 above, First Optical Module for RN1. Also Figures 2 and 6, one set of TX/RX and coupler associated with the WDM MUX/DEMUX), a second optical module (Figure O1 above, 2nd Optical Module for RN2. Also Figures 2 and 6, another set of TX/RX and coupler associated with the WDM MUX/DEMUX), and a third optical module (Figure O1 above, 3rd Optical Module for RN3. Also Figures 2 and 6, still another set of TX/RX and coupler associated with the WDM MUX/DEMUX), wherein an Nth optical module of the N optical modules comprises an Nth optical receiver (RX1 or RX2; or Figure O1 above, the RX1 or RX2 in the Nth optical module) and an Nth optical transmitter (TX, e.g., the transmitter that sends signals in wavelength n), wherein N is 
a first multiplexer/demultiplexer (e.g., the Mux1 (or Mux2) and the associated add/drop port for 2 of the Mux in Figure 1, or WDM Mux/Demux and add/drop port for 2 in Figures 2 and 3) coupled to the first optical module and to third optical module (Mux1, or Mux2, is coupled to the first optical module and to third optical module) and configured to: 
1, 2 … n); 
separate a second optical signal (2, which is sent to the second optical module as shown in Figure O1 above) and a third optical signal (e.g., 3, which is sent to the third optical module as shown in Figure 1, or Figure O1 above) from the first optical signal, wherein the second optical signal has a first wavelength (wavelength 2) and the third optical signal (e.g., wavelength 3) has a second wavelength (e.g., wavelength 3); 
transfer the second optical signal (wavelength 2) to a first optical receiver (e.g., the 2 is sent to a RX1 in the second optical module); and 
transfer the third optical signal (wavelength 2) to the third optical module (e.g., the third optical module for 3, refer Figure O1 above); 
the first optical receiver (the receiver RX1 for the 2; Figures 1, 2 and 6) coupled to the first multiplexer/demultiplexer and configured to: 
receive the second optical signal (wavelength 2), wherein an operating wavelength of the first optical receiver is the first wavelength (wavelength 2); and 
convert the second optical signal into a first electrical signal (the RX converts the optical signal into electrical signal, [0018] etc.); and 
a first optical transmitter (e.g., TX1 in the second optical module, Figure O1 above) operating at a third wavelength (wavelength 2), wherein the first optical transmitter is configured to transmit a fourth optical signal (carried on wavelength 2) comprising the third wavelength (wavelength 2), and wherein the third wavelength is a 
In Figures 1 and 2 etc., Choi does not expressly show a specific structure of the Mux1/Mux2 or the WDM MUX/DEMUX; or does not expressly show how a multiplexer/demultiplexer in the second optical modules: receive a first optical signal from the first optical module; separate a second optical signal and a third optical signal from the first optical signal; transfer the third optical signal to the third optical module; a signal processor coupled to the first optical receiver and the first multiplexer/demultiplexer and configured to: process the first electrical signal into at least two first electrical signals; and send the at least two first electrical signals to the line board; and the first optical transmitter coupled to the signal processor; and wherein the third wavelength is a different wavelength than the first wavelength of the first optical receiver.
Regarding the line board and signal processor, first, as discussed above, Choi et al discloses that a processor can be installed in the module. Although Figure 4 of Choi et al is for a redundant media converter, it is obvious to one skilled in the art that the similar processing circuitries can be used for the general media converter in the CO since both are media converters that perform that O/E and E/O conversions. Second, Blumenthal et al discloses an optical network module, which comprises a signal processor (e.g., 4/5/25 in Figure 4; or the ASIC 30 in Figures 5 and 6) coupled to optical transmitter/receiver (TOSA/ROSA), the signal processor processes the first electrical signal (the electrical signal from the ROSA) into at least two first electrical signals (Figure 4, the outputs from the FPGA. Or, the outputs from the ASIC 30. Note: it is a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a processor and other processing circuitry and line board/card etc. as taught by Blumenthal et al and Hinderthuer to the system/method of Choi et al so that the received signal and the signal to be transmitted can be properly processed, and a desired modulation format/protocol is used and the processed electrical signals are sent to the transmitter, and the electrical signals from the optical receiver can be properly processed and electrically demultiplexed (into low speed signals), and data signal can be properly decoded.
1, 2, 3 from fiber 18) and to third optical module (32/26/26’) and configured to: receive a first optical signal (combination of 1, 2 from multiplexer/demultiplexe 12) from the first optical module (12/28/22/22’); separate a second optical signal (2) and a third optical signal (3) from the first optical signal, wherein the second optical signal has a first wavelength (2) and the third optical signal has a second wavelength (3); transfer the second optical signal to a first optical receiver (24; column 3 lines 58-65 etc.); and transfer the third optical signal (3) to the third optical module (32/26/26’); the first optical receiver (24) coupled to the first multiplexer/demultiplexer (14) and configured to: receive the second optical signal (2), wherein an operating wavelength of the first optical receiver is the first wavelength (2); and convert the second optical signal into a first electrical signal (detector 24 performs O/E conversion); Eichenbaum also teaches a first optical transmitter (24’) operates at a third wavelength (2), wherein the first optical transmitter is configured to transmit a fourth optical signal (carried on 2) comprising the third wavelength. That is, the combination of Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al teaches/suggests a convergence point as shown in Figure O2 above.

Regarding the transmitted wavelength and received wavelength are different in one optical module, it is common in the art to use different wavelengths for transmission and receiving. E.g., Mizusawa et al discloses an access ring system (Figure 20 etc.), which comprises a convergence point (231) and N access points (211, 212, 213 and 214); as shown in Figures 7 and 8 etc., there are a plurality of multiplexer/demutiplexer (31, 32, 33 and 34), transmitters (for wavelengths 1a – 4a), and receivers (for wavelengths 1 – 4), that is, the wavelength of an optical transmitter is a different wavelength than a wavelength of a corresponding optical receiver. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the wavelength arrangement as taught by Mizusawa et al to the system/method of Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum so that different wavelengths can be assigned to a transmitter and a receiver, and interference between different signals can be reduced, and the system/method is more flexible.
7). With regard to claim 25, Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al disclose all of the subject matter as applied to claim 21 above. And the combination of Choi et al and Blumenthal et al and Hinderthuer and 
8). With regard to claim 26, Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al disclose all of the subject matter as applied to claim 21 above. And the combination of Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al further discloses wherein the first optical receiver is a receiver optical subassembly (ROSA) (Blumenthal et al and Hinderthuer discloses the ROSA). 
9). With regard to claim 27, Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al disclose all of the subject matter as applied to claim 21 above. And the combination of Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al further discloses wherein signal transmission of at least one of the first optical signal, the second optical signal, the third optical signal, or the fourth optical signal is a pulse-amplitude modulation (PAM) signal (Hinderthuer: the PAM is used in the ring network, [0033] and [0145] etc.).  
10). With regard to claim 28, Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al disclose all of the subject matter as applied to claim 21 above. And the combination of Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al further discloses wherein the first optical transmitter is a transmitter optical subassembly (TOSA) (Blumenthal et al and Hinderthuer discloses that a TOSA is used as an optical transmitter). 
2 in the Figure O2 above. Also refer Figures 7 and 20 of Mizusawa) is configured to: 
convert a to-be-transmitted signal into the fourth optical signal (TX1 with 2 convert a to-be-transmitted signal into the fourth optical signal carried on 2); and 
transmit the fourth optical signal (carried on2) to the first multiplexer/demultiplexer (Filter 2, or Mux/Demux as shown in Figure O2 above. Figures 7 and 20 of Mizusawa), and wherein the first multiplexer/demultiplexer is coupled to the first optical module (Filter 1/TX2/TX2 for wavelength 1, also refer to Figure O1 and claim 21 rejection) and configured to: 
receive the fourth optical signal comprising the third wavelength (2) from the first optical transmitter; 
combine a fifth optical signal (3 from Filter 3/TX1/Rx1 associated with 3) from the third optical module (Filter 3/TX1/Rx1 as shown in Figure O3) and the fourth optical signal into a sixth optical signal (the combined signal 2+3 is sent from the Filter 2 or Mux/Demux to the Filter 1. Also refer Figures 7 and 20 of Mizusawa); and 
send the sixth optical signal (2+3) to the first optical module (and then the filter 1 combines 1 with “2+3”, and then sent to optical fiber as 1+2+3. Also refer Figures 7 and 20 of Mizusawa). 
3, Figures O1 and O2 above. Also refer Figures 7 and 20 of Mizusawa), wherein the second optical transmitter is configured to transmit the fifth optical signal (carried on3), and wherein the fifth optical signal has a fourth wavelength (3. Also refer Figures 7 and 20 of Mizusawa). 
13). With regard to claim 31, Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al disclose all of the subject matter as applied to claim 5 above. And the combination of Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al further discloses wherein the first optical transmitter (e.g., TX1 in the second optical module, Figure O1 above. Or the TX1 with 2 in the Figure O2 above) is configured to: 
convert a to-be-transmitted signal into the fourth optical signal (TX1 with 2 convert a to-be-transmitted signal into the fourth optical signal carried on 2); and 
transmit the fourth optical signal (carried on2) to the first multiplexer/demultiplexer (Filter 2, or Mux/Demux as shown in Figure O2 above), and wherein the first multiplexer/demultiplexer is coupled to the first optical module (Filter 1/TX2/TX2 for wavelength 1, also refer to Figure O1 and claim 1 rejection. Also refer Figures 7 and 20 of Mizusawa) and configured to: 
2) from the first optical transmitter; 
combine a fifth optical signal (3 from Filter 3/TX1/Rx1 associated with 3) from the third optical module (Filter 3/TX1/Rx1 as shown in Figure O3) and the fourth optical signal into a sixth optical signal (the combined signal 2+3 is sent from the Filter 2 or Mux/Demux to the Filter 1. Also refer Figures 7 and 20 of Mizusawa); and 
send the sixth optical signal (2+3) to the first optical module (and then the filter 1 combines 1 with “2+3”, and then sent to optical fiber as 1+2+3. Also refer Figures 7 and 20 of Mizusawa). 
14). With regard to claim 32, Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al disclose all of the subject matter as applied to claims 5 and 31 above. And the combination of Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al further discloses wherein the third optical module comprises a second optical transmitter (the TX1 for wavelength 3, Figures O1 and O2 above. Figures 7 and 20 of Mizusawa), wherein the second optical transmitter is configured to transmit the fifth optical signal (carried on3), and wherein the fifth optical signal has a fourth wavelength (3. Also refer Figures 7 and 20 of Mizusawa). 

Claims 6, 7, 18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al as applied to claims 5 and 21 above, and further in view of Ryu et al (US 2001/0019439).
2 in the Figure O2 above. Also Figures 7 and 20 of Mizusawa) is configured to: 
convert a to-be-transmitted signal into the fourth optical signal (the TX1 converts a to-be-transmitted electrical signal into the fourth optical signal carried on 2); and 
transmit the fourth optical signal to the first multiplexer/demultiplexer (Figure O2, the filter 2 or Mux/Demux), and wherein the first multiplexer/demultiplexer is coupled to the first optical module (Figure O1 and Figure O2 above. Also refer Figures 7 and 20 of Mizusawa) and configured to:
receive the fourth optical signal comprising the third wavelength from the first optical transmitter (Figure O2, the filter 2 or Mux/Demux receives the fourth optical signal. Also refer Figures 7 and 20 of Mizusawa); 
combine a fifth optical signal (3) from the third optical module (Filter 3/TX1/RX1 associated with 3) and the fourth optical signal into a sixth optical signal; and 
send the sixth optical signal to the first optical module (Filter 1/TX1/RX1 associated with 1. Also refer Figures 7 and 20 of Mizusawa).
As shown in Eichenbaum’s Figure 1 and Figure O2 above, single WDM Element (filter) is used for both adding and dropping and a single fiber is used for bidirectional signal transmission. Choi et al and Eichenbaum do not expressly disclose one 
However, Ryu et al discloses a ring network comprising N access points (e.g., Figures 1, 2, 5 and 8-10 etc.), in which each fiber is responsible for one signal transmission direction: one for clockwise and another one for counterclockwise; and as shown in Figure 5, right side, the combination 40, 42, 44 and 46 etc. can be viewed as “convergence point”, in which a multiplexer/demultiplexer (Drop 46a) is used to received a first optical signal (from up to down) and separate signal j1 and signal j2, and send the j1 to receiver ORx and transfer the j2 to another multiplexer/demultiplexer (Drop 46b), and a transmitter (OTx 40a) transmits an optical signal (j1) to the second multiplexer/demultiplexer (e.g., ADD 44a), which combines an optical signal from the ADD 44b and the optical signal (j1) into a combined optical signal, and send the combined optical signal to another optical module (e.g., the module for signals from DEM 124b). That is, each multiplexer/demultiplexer responds to signals transmitted in one specific direction via one fiber. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaches of Ryu et al to the system/method of Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al so that the system is more flexible, equipment failure can be quickly recovered and the path protection/restoration is enhanced since two fibers and two sets of multiplexer/demultiplexer are used for signal transmissions in two directions.
3, and Figure O2 above. Also Ryu: OTx 40b), wherein the second optical transmitter is configured to transmit the fifth optical signal to the second multiplexer/demultiplexer, and wherein the fifth optical signal has a fourth wavelength (e.g., 3 and Figure O2 above. Also Ryu: OTx 40b, j2. Also refer Figures 7 and 20 of Mizusawa). 
3). With regard to claims 18 and 24, Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al and Ryu et al disclose all of the subject matter as applied to claims 5, 6, 21 and 22 above. And the combination of Choi et al and Blumenthal et al and Hinderthuer and Eichenbaum and Mizusawa et al and Ryu et al further discloses wherein the first multiplexer/demultiplexer and the second multiplexer/demultiplexer are a wavelength-division multiplexer (WDM) (WDM filter/mirror; Ryu: ADD/DROP multiplexer/demutliplexer). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        February 24, 2022